DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to First action interview – office action pilot program filed on June 1, 2021.
Claims 1 – 20 are pending in this Office Action.
Response to Amendments 
Applicant’s amendment to the independent claims filed on June 1, 2021 and further amendment filed on June 15, 2021 have been considered.
Applicant’s arguments, filed on June 1, 2021, with respect to claim rejections under Ellmann in view of Elliot and argument based on 35 U.S.C. § 101 have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given on June 15, 2021 in an interview with Brian Graham on June 14, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	(Currently Amended) A computer-implemented method comprising:
by a system of one or more computers,
receiving a query indicating a plurality of time series datasets and operations to be performed on the time series datasets;
identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets;
generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates;
assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes;
generating instructions associated with processing the query tree, and providing at least a subset of the instructions to one or more compute systems for processing in parallel; and
in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.

2.	(Original) The method of claim 1, wherein each node points to a location at which a respective time series dataset is stored.

3.	(Original) The method of claim 1, wherein the query indicates metadata and wherein identifying comprises:
accessing metadata information associated with nodes; and


4.	(Original) The method of claim 1, wherein searching for nodes comprises utilizing a metadata service, the metadata service extracting metadata from time series datasets.

5.	(Original) The method of claim 1, wherein assembling the nodes into at least one query tree comprises:
determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets;
identifying, based on the determination, the nodes to be included in each of the two sets; and
assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.

6.	(Original) The method of claim 5, wherein the nodes included in each set are associated with same metadata, the metadata being specified in the received query.

7.	(Original) The method of claim 1, further comprising:
accessing information indicating one or more user-defined functions to be applied to the results; and
applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.

8.	(Original) The method of claim 1, wherein the results are received as a data frame, and wherein the user interface presents the results as an interactive table responsive to user input.

9.	(Currently Amended) A system comprising one or more computers and computer storage media storing instructions that, when executed by the system, cause the system to perform operations comprising:

identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets;
generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates;
assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes;
generating instructions associated with processing the query tree, and providing at least a subset of the instructions to one or more compute systems for processing in parallel; and
in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.

10.	(Original) The system of claim 9, wherein each node points to a location at which a respective time series dataset is stored.

11.	(Original) The system of claim 9, wherein assembling the nodes into at least one query tree comprises:
determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets;
identifying, based on the determination, the nodes to be included in each of the two sets; and
assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.



13.	(Original) The system of claim 9, wherein the operations further comprise:
accessing information indicating one or more user-defined functions to be applied to the results; and
applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.

14.	(Original) The system of claim 9, wherein the results are received as a data frame, and wherein the user interface presents the results as an interactive table responsive to user input.

15.	(Currently Amended) Non-transitory computer storage media storing instructions that when executed by a system of one or more computers, cause the system to perform operations comprising:
receiving a query indicating a plurality of time series datasets and operations to be performed on the time series datasets;
identifying nodes associated with the query, each node being associated with an individual time series dataset of the plurality of time series datasets;
generating, based at least in part on the query, one or more nodes associated with respective operations performed on the time series datasets, wherein a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates;
assembling the nodes into at least one query tree, wherein parent nodes of the query tree indicate operations that are to be applied to children nodes;

in response to receiving results associated with the generated instructions, presenting, in a user interface, the results.

16.	(Original) The computer storage media of claim 15, wherein each node points to a location at which a respective time series dataset is stored.

17.	(Original) The computer storage media of claim 15, wherein assembling the nodes into at least one query tree comprises:
determining, based on a generated node, that an operation is to be applied to at least two sets of nodes associated with time series datasets;
identifying, based on the determination, the nodes to be included in each of the two sets; and
assembling the respective sets into a respective query tree, wherein each query tree includes same nodes associated with operations to be performed.

18.	(Original) The computer storage media of claim 17, wherein the nodes included in each set are associated with same metadata, the metadata being specified in the received query.

19.	(Original) The computer storage media of claim 15, wherein the operations further comprise:
accessing information indicating one or more user-defined functions to be applied to the results; and
applying the one or more user-defined functions to the results, wherein the functions are applied sequentially to a stream of the results.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Ellmann (US Patent 6,704,724), which discloses a query is transformed into an operator tree that is displayed on a monitor. The operator tree includes nodes for data sources, operators referenced in query and lines between the nodes. The execution plan is altered by the relational database management system (RDBMS) for the query manipulations made to the displayed operator tree by the user; and Elliot (US Patent 9,335,911), which discloses exploring dynamic data analysis and query processing through an interactive user interface. 
The combination of the above-mentioned prior arts does not explicitly teach a first node of the one or more nodes causes interpolation of two or more time series datasets of the plurality of time series datasets, wherein the two or more time series datasets store information at different sampling rates and wherein new values for at least one of the two or more time series datasets are determined based on the different sampling rates – as disclosed in independent claims 1, 9 and 15. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162